DETAILED ACTION

This communication is in response to Application No. 17/028,835 filed on 9/22/2020.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 is being considered by the examiner.

	
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,882,774 .  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘774 teaches as follows: 
 	Claim 1.  A method for router configuration comprising: 
at a remote router management platform, registering a first router, associated with a first router identifier, to a user account;  
at the first router, transmitting a request to connect to a hidden restricted open network broadcast by a second router, wherein the second router does not broadcast a service set identifier of the hidden restricted open network, the request comprising a MAC address of the first router;  
at the second router, receiving the request;  
determining an organizationally unique identifier (OUI) of the first router based on the MAC address;  
at the second router, verifying that the OUI of the first router is an allowed OUI;  
establishing an internet connection to the first router via the second router, wherein: 
establishing the internet connection comprises, in response to receiving the request and verifying that the OUI of the first router is an allowed OUI, establishing a connection between the first and second routers via the hidden restricted open network (equivalent to applicant’s establishing an internet connection between a remote router management platform and the first router via a second router in claims 1, 14, and 20); and 
the hidden restricted open wireless network allows internet communication only with the remote router management platform;  

at the remote router management platform, determining, based on the user account, that the first router configuration is associated with the first router identifier (equivalent to applicant’s sending a request for the router configuration data comprising the router identifier in claims 1, 14, and 20);  
at the remote management platform, in response to determining that the first router configuration is associated with the first router identifier, transmitting the first router configuration to the first router via the internet connection; at the first router, receiving the first router configuration from the remote router management platform via the internet connection (equivalent to applicant’s receiving the router configuration data from the remote router management platform in claims 1, 14, and 20); and 
at a second user electronic device, connecting to a wireless network broadcast by the first router.
Rest of dependent claims 2-13 and 15-19 are rejected for the dependency on the rejected claims 1 and 14 respectively.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,594,552 (hereinafter Patent ‘552).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘552 teaches the similar limitations as presented above. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,833,927 (hereinafter Patent ‘927).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘927 teaches the similar limitations as presented above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 12, 2021